PER CURIAM.
The plaintiff was a guest at the Foun-tainebleau Hotel. He was injured when a taxicab he was entering at the front of the *491hotel, which had been summoned by a Fountainebleau employee, prematurely started before he had seated himself. We agree with the trial court that, as a matter of law, the hotel bore no liability for the accident. See, Jackson v. Pike, 87 So.2d 410 (Fla.1956); Foley v. Hialeah Race Course, Inc., 53 So.2d 771 (Fla.1951). The summary judgment entered in its favor below is therefore
Affirmed.